DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18 in the reply filed on 1/19/2022 is acknowledged.  Applicant is correct in stating that Group I includes claims 1-18 (as opposed to 1-19 as indicated in the Restriction Requirement dated 11/19/2021) and Group III includes claim 19
Claims 1-18 are pending for examination.  Claims 19-37 are cancelled.  
Claim Objections
Claim14 is objected to because of the following informalities:  Claim 1 line, recites, “waking brace” instead of --walking brace--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 which recites, “hook and loop fasteners disposed on at least one of an inward facing surface of the extension and an outward facing surface of the extension” is indefinite as it is unclear which extension is being referred to.  For the purposes of examination the limitation will be interpreted as --hook and loop fasteners disposed on at least one of an inward facing surface of each of the first and second upright extensions and an outward facing surface of each of the first and second upright extensions--.
Claim 8 which depends from claim 7 is rejected for at least the same reasons as claim 7.
Claim 17 which recites “substantially cylindrical” and “substantially oval” is indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the Examiner will interpret the limitation as –wherein the locking end portion of the chafe is a cylindrical feature having an ovoid or elliptical cross-section--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crispin (US 4771768).


    PNG
    media_image1.png
    667
    411
    media_image1.png
    Greyscale



	Regarding claim 2, Crispin discloses the invention as described above and further discloses wherein the U-shaped malleable stay is metallic (col. 5, lines 3-35).
	Regarding claim 13, Crispin discloses the invention as described above and further discloses an under-boot sole 44, 46 (bottom of sole 44 and interior surface 46, col. 4, lines 34- 63) comprising a heel-strike region 44 having a greater thickness and increased strike-resistance compared to at least some other portions of under-boot sole (col. 4, lines 34-63; see Fig. 1 wherein surface 46 [under boot sole] has its highest elevation near the heel portion of the rocker; thus the underboot has an increased thickness and increased strike-resistance near the heel portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispin (US 4771768) in view of Hu (US 2007/0293798).
Regarding claim 3, Crispin discloses the invention as described above.
Crispin does not disclose wherein the U-shaped malleable stay comprises aluminum.
Hu teaches an analogous walking brace (Fig. 23) having an analogous stay 210, 214 (strut 210 including frame 214 [0082] frame [stay] comprising aluminum ([0083]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the U-Shaped malleable stay of the walking brace of Crispin comprises aluminum as taught by Hu, in order to provide an improved walking brace that meets the desired strength requirements (Hu, [0083].
Regarding claim 4, Crispin discloses the invention as described above.
Crispin does not disclose wherein the U-shaped malleable stay comprises semi-rigid plastic.
Hu teaches an analogous walking brace (Fig. 23) having an analogous stay 210, 215 (strut member 210,  supporting component 215, [0082], [0092] comprising semi-rigid plastic (the supporting component [stay] may be constructed from semi-rigid plastic, [0098]).
.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispin (US 4771768) in view of Johnson (US 5,226,875).
Regarding claim 5, Crispin discloses the invention as described above.
Crispin does not disclose wherein the U-shaped malleable stay comprises a pair of adjacently-disposed L-shaped malleable stays having a gap therebetween in the footbed.
Johnson teaches an analogous walking brace 22 (cleated athletic shoe 22, Fig. 3, Fig. 7, col. 5, lines 53- 61) comprising an analogous U-shaped stay 18, 20 (braces 18, 20, col. 5, lines 53-61) and an analogous footbed 46 (inner sole 46 , col. 5, lines 53-61) wherein the U-shaped malleable stay comprises a pair of adjacently-disposed L-shaped malleable stays 18, 20 having a gap therebetween in the footbed (col. 4, lines 29-41; col. 5, lines 53-61; see annotated Fig. 3 below).

    PNG
    media_image2.png
    698
    459
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the U-shaped malleable stay of the walking brace of Crispin comprises a pair of adjacently-disposed L-shaped malleable stays having a gap therebetween in the footbed, as taught by Johnson, in order to provide an improved walking brace where the L-shaped malleable stays may be removed or replaced independently of the other stay.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispin (US 4771768) in view of Grim (US 2014/0276301) and in further view of Enzerink (US 2006/0293624).
Regarding claim 6, Crispin discloses the invention as described above and further discloses a first terminal end of the U-shaped malleable stay 56 (see end of 56 [stay], Fig. 4) and a second terminal end of the U-shaped malleable stay (see end of 54 [stay] Fig. 4).
Crispin does not disclose a first upright extension configured to snap into a top portion of the first upright; and a second upright extension configured to snap into a top portion of the second upright, a first terminal end of the U-shaped malleable stay configured to insert into a 2first pocket of the first upright extension and a second terminal end of the U-shaped malleable stay configured to insert into a second pocket of the second upright extension.
Grim teaches an analogous walker (modular orthopedic walking boot, [0037], Fig. 4) comprising an analogous stay 104 (stay 104, [0048], Fig. 1) and an analogous integral portion 102, 105, 106 comprising an analogous footbed 105 (footbed portion 105, [0042]), an analogous first upright disposed 102, 106 (receiving feature 102, snap engagement receiving portions 106, [0042], Fig. 1) at a first side of the footbed (Fig. 1) and an analogous second upright 102, 106 (receiving feature 102, snap engagement receiving portions 106, [0042], Fig. 1) disposed on a second side of the footbed (Fig. 1) and a first upright extension 118 (strut 118, Fig. 3, [0047]) configured to snap into a top portion of the first upright (snap receiving portion 106 above footbed 105  thus is a top portion; [0047], Fig. 3); and a second upright extension 118 ([0047]) configured to snap into a top portion of the second upright ([0047, Fig. 3).

Crispin in view of Grim discloses the invention as described above.
Crispin in view of Grim does not disclose a first terminal end of the U-shaped malleable stay configured to insert into a 2first pocket of the first upright extension and a second terminal end of the U-shaped malleable stay configured to insert into a second pocket of the second upright extension.
Enzerink teaches an analogous walking brace 10 (orthopedic walking brace 10, [0028], Fig. 1) having an analogous stay 12 (upper strut 12, [0028-0029], Fig. 3; other portion of analogous stay (not shown) but is the mirror image of the first stay, [0028]), an analogous upright 16 (hinge 16, [0029], Fig. 1) and an analogous first upright extension 18 (strut assembly 18), a first terminal end of the analogous stay 12 (Fig. 2A)  configured to insert into a first 2pocket 46 (channel 26, [0032])  of the first upright extension ([0026]) and a second terminal end of the analogous stay (mirror image of upper strut 12, [0028]) configured to insert into a second pocket of the second upright extension (mirror image of first upright extension, [0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a first terminal end of the U-shaped malleable stay of the walking brace of the combination of Crispin in view of Grim is configured to insert into a .  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispin (US 4771768) in view of Grim (US 2014/0276301), in view of Enzerink (US 2006/0293624) and in further view of Bledsoe (US 2003/0196352).
	Regarding claim 7, Crispin in view of Grim and in further view of Enzerink discloses the invention as described above and Enzerink further discloses wherein each of the first and second upright extensions (second upright extension not shown but mirror image of first upright extension, Enzerink, [0028]) comprises a first slot 22 (strap retaining loop, Enzerink, [0031], Fig. 3), a second slot 22 (Fig. 3), at least one strap being configured to pass through the first and second slots (Enzerink, [0031).
	Crispin in view of Grim and in further view of Enzerink discloses the invention as described above.
	Crispin in view of Grim and in further view of Enzeirnk does not disclose hook and loop fasteners disposed on at least one of an inward facing surface of the extension and an outward facing surface of the extension, at least one strap being secured to the hook and loop fasteners.
	Bledsoe teaches an analogous walking brace 10 (walking boot 10, Fig. 1, [0046]) having an analogous first extension 38, 62 and an analogous second extension 38, 62 (struts 38 and sheath 62 covering struts, [0050]), hook and loop fasteners disposed on at least one of an inward facing surface of the extension and an outward facing surface of the extension ([0050]), 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the first and second upright extensions of the walking brace of Crispin in view of Grim and in further view of Enzerink, hook and loop fasteners disposed on at least one of an inward facing surface of the extension and an outward facing surface of the extension, at least one strap being secured to the hook and loop fasteners, as taught by Bledsoe in order to provide an improved walking brace that facilitates securing the brace to the user.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispin (US 4771768) in view of Grim (US 2014/0276301) and in view of Enzerink (US 2006/0293624), in view of Bledsoe (US 2003/0196352) and in further view of Banfield (US 5286431).
Regarding claim 8, Crispin in view of Grim, in view of Enzerink and in further view of Bledsoe discloses the invention as described above.
Cripsin/Grim/Enzerink/Bledsoe does not disclose wherein the hook and loop fasteners are molded into the first and second upright extensions.
Banfield teaches analogous first and second upright extensions (objects, not shown col. 4, line 65 – col. 5, line 17)) hook and loop fasteners 1 (standard hook and loop tape 1, col. 4, line 65 – col. 5, line 17) wherein the hook and loop fasteners are molded into the analogous first and second upright extensions.
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispin (US 4771768) in view of Vartanian (US 4217706).
Regarding claim 9, Crispin discloses the invention as described above.
Crispin does not disclose wherein the first and second uprights each comprise a rear gusset that extends rearward at an angle from an upper portion of the upright to a lower portion of the upright.
Vartanian teaches an analogous walking brace 10 (walking boot 10, col. 2, lines 21-42) having analogous first and second uprights 26, 28 (upwardly extended leg parts 26 and 28, see annotated Fig. 3 below) 

    PNG
    media_image3.png
    476
    367
    media_image3.png
    Greyscale

wherein the first and second uprights each comprise a rear gusset 49 and 54 (gusset member part 49, gusset member part 54; rear of analogous first and second uprights respectively, Fig. 3) that extends rearward at an angle from an upper portion of the upright to a lower portion of the upright (see annotated Fig. 3 above, col. 2, line 65 – col. 3, line 39).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second uprights of the walking brace of Crispin each comprise a rear gusset that extends rearward at an angle from an upper portion of the upright to a lower portion of the upright, as taught by Vartanian, in order to provide an improved walking brace that has additional support.  

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispin (US 4771768) in view of Hu (US 2009/0287127).
Regarding claim 10, Crispin discloses the invention as described above.
Crispin does not disclose a toe cover; and at least one of: a first toe cover strap attached to the toe cover and configured to couple to at least one of a strap or a liner of the walking brace, and a second toe cover strap attached to the toe cover and configured to couple to at least one of an insole of the walking brace or the liner.
Hu teaches an analogous walking brace 300 (lower leg walker 300, Fig. 1) having a toe cover 310 (side shell portion 310, [0095]) and at least one of: a first toe cover strap 320 ([0099], Fig. 1)attached to the toe cover and configured to couple to at least one of a strap or a liner of the walking brace ([0101], see annotated Fig. 1 below; toe cover strap couples to strap of walking brace as it is coupled to brace and is therefore coupled to strap of walking brace), 

    PNG
    media_image4.png
    615
    485
    media_image4.png
    Greyscale


and a second toe cover strap (see annotated Fig. 1 above) attached to the toe cover ([0099]) and configured to couple to at least one of an insole of the walking brace or the liner (liner may be provided, [0132; thus second toe cover strap attached to the toe cover is coupled to the liner of the walking brace).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention to provide a toe cover to the walking brace of Crispin and at least one of: a first toe cover strap attached to the toe cover and configured to couple to at least one of a strap or a liner of the walking brace, and a second toe cover strap attached to the toe cover 
Regarding claim 14, Crispin discloses the invention as described above.
Crispin does not disclose a liner, the liner comprising: a fluid pump; a release valve; at least one inflatable cavity disposed within the liner and in fluid communication with the fluid pump and the release valve, wherein the fluid pump is disposed sufficiently near a top edge of the liner for a user of the waking brace to pinch the fluid pump between his or her thumb on an outside of the liner and another finger from a same hand on an inside of the liner and thereby adjust an inflation of the at least one inflatable cavity.
Hu teaches an analogous walking brace 2100  in an embodiment of Figs. 54-63 (walker 2100, Fig. 54) having a liner 2172 ([0280], Fig. 63), the liner comprising: a fluid pump 2164 (pump 2164, [0283]); a release valve 2170 (release valve assemblies, [0283]); at least one inflatable cavity disposed within the liner ([0280]) and in fluid communication with the fluid pump and the release valve ([0281-0283], wherein the fluid pump is disposed near a top edge of the liner (Fig. 63)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the walking brace of Crispin a liner, the liner comprising: a fluid pump; a release valve; at least one inflatable cavity disposed within the liner and in fluid communication with the fluid pump and the release valve, wherein the fluid pump is disposed near a top edge of the liner as taught by Hu in an embodiment of Figs. 54-63 in order to provide an improved walking brace that can be adjusted for fit.  

Crispin in view of Hu in an embodiment of Figs. 54-63 does not disclose wherein the fluid pump is disposed sufficiently near a top edge of the liner for a user of the waking brace to pinch the fluid pump between his or her thumb on an outside of the liner and another finger from a same hand on an inside of the liner and thereby adjust an inflation of the at least one inflatable cavity.
Hu in another embodiment of Figs. 15–22 discloses an analogous walker brace 1100 (walker 1100, [0156]), an analogous liner 1102 (dorsal shell 1102 and bladder, [0157]) and an analogous fluid pump 1154 (the pump may be manual, [0157]) wherein the fluid pump is disposed sufficiently near a top edge of the analogous liner (Fig. 15, pump disposed at top edge) for a user of the waking brace to pinch the fluid pump between his or her thumb on an outside of the liner and another finger from a same hand on an inside of the liner (the pump at this location is capable of being pinched in this manner) and thereby adjust an inflation of the at least one inflatable cavity.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the fluid pump of the walking brace of Crispin in view of Hu in an embodiment of Figs. 53-63 is disposed sufficiently near a top edge of the liner for a user of the waking brace to pinch the fluid pump between his or her thumb on an outside of the liner and another finger from a same hand on an inside of the liner and thereby adjust an inflation of the at least one inflatable cavity, as taught by Hu in an embodiment of Figs. 15-22, .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispin (US 4771768) in view of Arnsfield (US 641,572).
Regarding claim 11, Crispin disclose the invention as described above and further discloses an insole 50 (footpad 50, col. 4, line 67 – col. 5, line 2, Fig. 2) .
Crispin does not disclose the insole comprising a plurality of raised portions and a plurality of air channels disposed between the plurality of raised portions, wherein a force exerted by a foot of a user on the insole deforms the plurality of raised portions and the plurality of air channels, thereby forcing air through the insole
Arnsfield teaches an analogous insole 6 (sole 6, col. 2, lines 87-col. 3, line 10) for an analogous walking brace  (shoe, Fig. 1), the insole comprising a plurality of raised portions 7, 8 (ribs 7, projections 8, col. 2, lines 87-col. 3, line 25) and a plurality of air channels 5 (openings 5 and ventilating passages, col. 2, lines 20-25) disposed between the plurality of raised portions (col. 2, lines, 95-101) wherein a force exerted by a foot of a user on the insole deforms the plurality of raised portions and the plurality of air channels, thereby forcing air through the insole (col. 2, lines 87-col. 3, line 25).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the insole of the walking brace of Crispin comprises a plurality of raised portions and a plurality of air channels disposed between the plurality of raised portions, wherein a force exerted by a foot of a user on the insole deforms the plurality of raised portions and the plurality of air channels, thereby forcing air through the insole, as 
Claims 12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispin (US 4771768) in view of Grim (US 2014/0276301).
Regarding claim 12, Crispin discloses the invention as described above and further discloses an insole 50 (footpad 50, col. 4, line 67 – col. 5, line 2, Fig. 2).
Crispin the insole comprising a removable Achilles heel portion that, when removed, provides access to a lower Achilles region of a foot of a user of the walking brace
Grim teaches an analogous walking brace 100 (walker brace 100, [0042], Fig. 7 and Fig. 8) having an analogous insole 408 comprising a removable Achilles heel portion 408 ([0051]) that, when removed, provides access to a lower Achilles region of a foot of a user of the walking brace (the heel cushion may be attached and thus it follow it is removable; also when removed it would be capable of providing access to a lower Achilles region, see Fig. 7 and Fig.8).
Regarding claim 16, Crispin discloses the invention as described above.
Crispin does not disclose a plurality of apertures disposed in at least a portion of the walking brace; and a plurality of rotatable chafe assemblies, each comprising: a chafe comprising: a head having a slot for receiving a strap, a locking end portion, and 4a neck coupling the head to the locking end portion, the neck narrowing from the head to the locking end portion thereby allowing the neck to flex and extend in a direction of tension exerted by the strap; and a chafe lock comprising: a cap, a slot disposed under the cap, the slot configured to receive the locking end portion of the chafe, and a plurality of snap clips configured to rotatably 
Grim teaches an analogous walking brace 100 (walker base 100) having a plurality of apertures 122 (see annotated Fig. 10 below, where each aperture is a section of clover shape of receiving feature 122) 

    PNG
    media_image5.png
    522
    662
    media_image5.png
    Greyscale



disposed in at least a portion of the walking brace (Fig. 10); a plurality of rotatable chafe assemblies 120 (strap anchors 120, [0052], Fig. 9) each comprising: a chafe 120 comprising: a 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the walking brace of Crispin a plurality of apertures disposed in at least a portion of the walking brace; and a plurality of rotatable chafe assemblies, each comprising: a chafe comprising: a head having a slot for receiving a strap, a locking end portion, and 4a neck coupling the head to the locking end portion, the neck narrowing from the head to the locking end portion thereby allowing the neck to flex and extend in a direction of tension exerted by the strap; and a chafe lock comprising: a cap, a slot disposed under the cap, the slot configured to receive the locking end portion of the chafe, and a plurality of snap clips configured to rotatably secure the chafe lock in a respective one of the plurality of apertures and the locking end portion of the chafe in the slot of the chafe lock, as taught by Grim, in order to provide an improved walking brace that facilitates securing the brace to a user.


    PNG
    media_image6.png
    4
    7
    media_image6.png
    Greyscale
 
    PNG
    media_image6.png
    4
    7
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    391
    438
    media_image7.png
    Greyscale

having a substantially ovoid or elliptical cross- section (top surface of clover shaped locking end is elliptical in that it is curved thus cross section would be elliptical, Grim [0052]).
Regarding claim 18, Crispin in view of Grim discloses the invention as described above and further discloses wherein the cap 122, 126 of the chafe lock is configured to directly contact at least a proximal portion of the respective one of the plurality of apertures (rib 128 inside surface of cap 122 contacts the plurality of clover shaped apertures in the cap adjacent to it, see annotated Fig. 10) and the snap clips are configured to snap around a backside of the respective one of the plurality of apertures ([0052], annotated Fig. 10, Fig. 11).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispin (US 4771768) in view of Hu (US 2009/0287127) and in further view of Seeler (US 3099870).
Regarding claim 15, Crispin in view of Hu as combined discloses the invention as described above and further discloses wherein the release valve comprises a release button (Hu in embodiment of Figs. 15-22, [00157]).
Crispin in view of Hu as combined does not disclose a protective rim having an edge that extends farther than an outside surface of the release button, thereby protecting the release button from accidental pressing.
Seeler teaches an analogous release button 1 and a protective rim (see annotated Figs. 1-4 below, top surface of housing 2, col. 2, lines 20-37)

    PNG
    media_image8.png
    319
    417
    media_image8.png
    Greyscale



It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the release button of the release valve of the walking brace of Crispin in view of Hu as combined has a protective rim having an edge that extends farther than an outside surface of the release button, thereby protecting the release button from accidental pressing, as taught by Seeler, in order to provide an improved walking brace that protects the button from damage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/G.M./Examiner, Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786